


Exhibit 10.2


Kaiser Aluminum Corporation


You have been selected to receive a grant of Restricted Stock Units pursuant to
the Kaiser Aluminum Corporation Amended and Restated 2006 Equity and Performance
Incentive Plan (the “Plan”), as specified below:


Participant:
Global ID:
Award Type: Restricted Stock Units
Plan Name: 2016 Restricted Stock Units - Tier I


Award Date:
Expiration Date: N/A


Total Granted:
Award Price: $0.0000 (USD)


Vesting Schedule


Shares/Options Awarded
Vest Date
 
 



Attached to this electronic cover page is a copy of the Restricted Stock Award
Unit Agreement, which, together with this electronic cover page and the Plan,
sets forth the terms and conditions governing this grant of Restricted Stock
Units.


Separately, you have been provided copies of the Plan, the Company’s most recent
prospectus describing the Plan and the Company’s Annual Report on Form 10-K for
the year ended December 31, 2015, which contains the Company’s most recent
audited financial statements.


Please acknowledge your receipt and acceptance of this grant of Restricted Stock
Units on the terms and conditions set forth in this electronic cover page, the
attached Restricted Stock Unit Award Agreement and the Plan (including your
obligations thereunder) by clicking on “I Accept” below. Please respond no later
than __________, 2016.








--------------------------------------------------------------------------------




Kaiser Aluminum Corporation
Amended and Restated 2006 Equity
and Performance Incentive Plan
Restricted Stock Unit Award Agreement


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), effective as of
the Date of Grant (referred to as “Award Date” on the electronic cover page),
represents the grant of Restricted Stock Units (“RSUs”) by Kaiser Aluminum
Corporation, a Delaware corporation (the “Company”), to the Participant pursuant
to the provisions of the Kaiser Aluminum Corporation Amended and Restated 2006
Equity and Performance Incentive Plan (the “Plan”).
The Date of Grant of the RSUs granted hereunder, the number of RSUs granted
hereunder and the date on which the RSUs granted hereunder vest are specified on
the electronic cover page to which this Agreement is attached. Such electronic
cover page is incorporated herein by reference.
This Agreement, the electronic cover page to which this Agreement is attached
and the Plan collectively provide a complete description of the terms and
conditions governing the RSUs granted hereunder. If there is any inconsistency
between the terms of this Agreement or the electronic cover page to which it is
attached, on the one hand, and the terms of the Plan, on the other hand, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement or the electronic cover page to which it is attached. All
capitalized terms shall have the meanings ascribed to them in the Plan unless
specifically set forth otherwise herein.
1.    Employment with the Company. Except as may otherwise be provided in
Sections 5 or 6 of this Agreement, RSUs granted hereunder are granted on the
condition that the Participant remains an Employee of the Company from the Date
of Grant through (and including) the date(s) on which the RSUs vest (referred to
as “Vest Date” on the electronic cover page) set forth under the “Vesting
Schedule” on the electronic cover page to which this Agreement is attached (such
applicable periods each being referred to herein as a “Period of Restriction”).


This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted RSUs or other Awards in the future under the Plan.
2.    Account for RSUs. The RSUs covered by this Agreement are granted to the
Participant effective on the Date of Grant and are subject to, and granted upon,
the terms, conditions and restrictions set forth in this Agreement, the
electronic cover page to which it is attached and the Plan. The RSUs granted
hereunder shall vest on the date(s) and in the number(s) set forth under the
“Vesting Schedule” on the electronic cover page to which this Agreement is
attached, subject to the terms and conditions of this Agreement. The RSUs
granted hereunder shall be credited to a bookkeeping entry in the Participant’s
name established and maintained by the Company until payment or forfeiture of
such RSUs in accordance with this Agreement.








--------------------------------------------------------------------------------




3.    Issuance of the Common Shares.


(a)
Each RSU granted hereunder that vests shall entitle the Participant to receive
one (1) Common Share.



(b)
The Company shall issue or deliver Common Shares to the Participant to settle
vested RSUs granted hereunder as soon as practicable following the applicable
date set forth under the “Vesting Schedule” on the electronic cover page to
which this Agreement is attached or, if the RSUs vest as a result of an event
contemplated by Section 5 or 6 of this Agreement, as soon as practicable
following the date of such event, with the applicable vesting date referred to
herein as the “Vesting Date.” Notwithstanding the foregoing, if the Vesting Date
is a date when trading in the Common Shares is subject to a “blackout period” or
any other restriction on trading under the Company’s trading policy, the
issuance or delivery to the Participant of the Common Shares underlying the
vested RSUs will be deferred until the end of such “blackout period” or other
restriction on trading, provided that in all cases the Common Shares underlying
the vested RSUs will be issued or delivered to the Participant no later than 2‑½
months after the end of the calendar year in which they become vested.



(c)
Except to the extent determined by the Committee and permitted by the Plan, the
Company may not issue or deliver Common Shares to the Participant in respect of
the RSUs granted hereunder at a time earlier than otherwise expressly provided
in this Agreement.



(d)
The Company’s obligations to the Participant with respect to this Agreement and
the RSUs granted and vested hereunder shall be satisfied in full upon the
issuance or delivery of Common Shares in respect of such RSUs.



4.    No Rights as Stockholder; Dividend Equivalents.


(a)
The Participant shall have no rights of ownership in the RSUs granted hereunder
and shall have no voting or other ownership rights in respect of the Common
Shares underlying the RSUs granted hereunder until the date on which such Common
Shares underlying the RSUs, if any, are issued or delivered to the Participant
pursuant to Section 3 of this Agreement.



(b)
If the Company declares a dividend or distribution on the Common Shares payable
other than in shares of the Company’s capital stock and the record date for such
dividend or distribution occurs during a Period of Restriction, the Participant
shall be paid, on or as promptly as practicable after the payment date for such
dividend or distribution (and, in any event, within the same calendar quarter in
which such dividend or distribution is paid), the amount and type of dividend or
distribution that the Participant would have received if the RSUs to which such
Period of Restriction relates had vested and the number of Common Shares
underlying such RSUs had been issued and outstanding and held of record by the
Participant on such record date. If the Company declares a dividend or
distribution on the Common Shares payable other than in shares of the Company’s
capital stock and the record date for such dividend or distribution occurs after
a Vesting Date but before Common Shares are issued or delivered to the
Participant in settlement of any RSUs that vested on such Vesting Date, the
Participant shall be paid, on or as promptly as practicable after the later of
the payment date for such dividend or distribution and the date on which such
Common Shares, if any, are so issued or delivered (and, in any event, within the
same calendar year in which such dividend or distribution is paid), the amount
and type of dividend or distribution that the Participant would have received if
such Common Shares had been issued and outstanding and held of record by the
Participant on such record date.





--------------------------------------------------------------------------------




For purposes of the time and form of payment requirements of Section 409A of the
Code, such dividend and distribution equivalents shall be treated separately
from the RSUs.


(c)
The obligations of the Company under this Agreement are unfunded and unsecured,
and the rights of the Participant hereunder will be no greater than those of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



(d)
In the event that (i) the Participant ceases to be an Employee of the Company
during a Period of Restriction and forfeits RSUs pursuant to Section 5 of this
Agreement or (ii) the Participant forfeits RSUs pursuant to Section 7 or 8 of
this Agreement, the Company shall have the right to demand that all or any
portion of dividend or distribution equivalents theretofore received by the
Participant in respect of such forfeited RSUs be repaid to the Company.
Furthermore, the Company may, to the extent permitted by law, set off the
amounts payable to it as a result of any such demand against any amounts that
may be owing from time to time by the Company or any Subsidiary to the
Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code.



5.    Termination of Employment.


(a)
By Death. In the event the Participant ceases to be an Employee of the Company
by reason of death during a Period of Restriction, all RSUs granted hereunder
and held by the Participant at the time of death shall no longer be subject to
the Period of Restriction and shall become 100% vested and the Company shall
issue or deliver the Common Shares underlying such RSUs to the Person or Persons
that have been named as the Participant’s beneficiary as contemplated by Section
9 of this Agreement or to the Person or Persons that have acquired the
Participant’s rights to such RSUs by will or the laws of descent and
distribution.



(b)
By Disability. In the event the Participant ceases to be an Employee of the
Company by reason of Disability (as defined in this Section 5(b)) during a
Period of Restriction, all RSUs granted hereunder and held by the Participant at
the time of employment termination shall no longer be subject to the Period of
Restriction and shall become 100% vested and the Company shall issue or deliver
the Common Shares underlying such RSUs to the Participant.







--------------------------------------------------------------------------------




“Disability” shall be defined as a total and permanent disability as a result of
bodily injury, disease or mental disorder which results in the Participant’s
entitlement to long-term disability benefits under the Kaiser Aluminum
Self-Insured Health and Welfare Plan.


(c)
Involuntary Termination Other Than For Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company during a Period of Restriction because either (i) the
Company or any of its Subsidiaries terminates such employment for any reason
other than for Cause or other Detrimental Activity or (ii) the Participant
terminates his or her employment for Good Reason, all RSUs granted hereunder and
held by the Participant at the time of such employment termination shall no
longer be subject to the Period of Restriction and shall become 100% vested and
the Company shall issue or deliver the Common Shares underlying such RSUs to the
Participant.



(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 during a Period of Restriction, a
pro rata portion, determined in accordance with the next following sentence, of
all RSUs granted hereunder and held by the Participant at the time of such
retirement shall, subject to the forfeiture provisions contained in Sections 7
and 8 of this Agreement, remain outstanding and vest on the date(s) set forth
under the “Vesting Schedule” on the electronic cover page to which this
Agreement is attached; provided, however, that in the event of the Participant’s
death following retirement, such pro rata portion of RSUs granted hereunder and
held by the Participant at the time of death shall no longer be subject to the
Period of Restriction and shall become 100% vested and the Company shall issue
and deliver the Common Shares underlying such RSUs to the Person or Persons that
have been named as the Participant’s beneficiary as contemplated by Section 9 of
this Agreement or to the Person or Persons that have acquired the Participant’s
rights to such RSUs by will or the laws of descent and distribution. Such pro
rata portion shall be determined based on a fraction, the numerator of which
shall be the number of days employed during a Period of Restriction and the
denominator of which shall be the total number of days in such Period of
Restriction. RSUs granted hereunder and held by the Participant at the time of
an employment termination contemplated by this Section 5(d) that do not remain
outstanding and vest as provided above shall be forfeited by the Participant to
the Company upon such employment termination.



(e)
For Other Reasons. In the event the Participant ceases to be an Employee of the
Company for any reason other than the reasons set forth in Section 5(a), 5(b),
5(c) or 5(d) of this Agreement during a Period of Restriction, all RSUs granted
hereunder and held by the Participant at the time of employment termination
shall be forfeited by the Participant to the Company. The Company shall have the
right, at the sole discretion of the Committee, to vest all or any portion of
the RSUs held by the Participant that would otherwise be forfeited.







--------------------------------------------------------------------------------




6.    Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during a Period of
Restriction and while the Participant continues to be an Employee of the Company
(unless the Participant has ceased to be an Employee of the Company as a result
of retirement at or after age 65 as contemplated by Section 5(d) of this
Agreement), the Period of Restriction shall immediately lapse, with all RSUs
granted hereunder and held by the Participant at the time of such Change in
Control of the Company no longer being subject to any Period of Restriction and
becoming 100% vested and the Company shall issue and deliver the Common Shares
underlying such RSUs to the Participant.


7.    Restrictions on Transfer. Except as may otherwise be provided herein and
in the Plan, neither the RSUs granted hereunder nor any right or interest under
this Agreement (including, without limitation, any interest in the Common Shares
underlying such RSUs) shall be transferable prior to payment in accordance with
Section 3 of this Agreement other than as contemplated by Section 9 of this
Agreement or by will or the laws of descent and distribution. If, during a
Period of Restriction, RSUs granted hereunder or any right or interest under
this Agreement (including, without limitation, any interest in the Common Shares
underlying RSUs) are sold, transferred, pledged, assigned or otherwise alienated
or hypothecated, whether voluntarily or involuntarily, other than in accordance
with this Agreement or the Plan, or if any attachment, execution, garnishment or
lien shall be issued against or placed upon RSUs granted hereunder or any right
or interest under this Agreement (including, without limitation, any interest in
the Common Shares underlying RSUs), all RSUs shall be immediately forfeited by
the Participant and all obligations of the Company under this Agreement shall
terminate.


8.    Detrimental Activity. If the Participant, either during employment by the
Company or any Subsidiary or within one (1) year after termination of such
employment (or, if termination of such employment results from retirement at or
after age 65 as contemplated by Section 5(d) of this Agreement, within the
period ending one (1) year after the latest date set forth under the “Vesting
Schedule” on the electronic cover page to which this Agreement is attached),
shall engage in any Detrimental Activity, and the Committee shall so find, the
Participant upon notice of such finding shall be obligated to:


(a)    Forfeit to the Company any RSUs granted hereunder then held by the
Participant;


(b)
Return to the Company, in exchange for payment by the Company of any cash amount
actually paid therefor by the Participant (unless such payment is prohibited by
law), all Common Shares that the Participant has not disposed of that were
acquired pursuant to this Agreement since the date that is one (1) year prior to
the date of the commencement of such Detrimental Activity; and



(c)
With respect to any Common Shares so acquired that the Participant has disposed
of, pay to the Company in cash the aggregate Market Value per Share of the
Common Shares on the date of such acquisition.



To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any Subsidiary to
the Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of Section
409A of the Code. For purposes of this Section 8, Common Shares shall be deemed
to be acquired pursuant to this Agreement at such time as they are issued or
delivered to the Participant to settle vested RSUs.




--------------------------------------------------------------------------------




9.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of the Participant’s
death before the Participant receives all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and shall be effective only when filed by the
Participant in writing with the Vice President Human Resources of the Company
during the Participant’s lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid in accordance
with the Participant’s will or the laws of descent and distribution.


10.    Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate the
Participant’s employment or other service at any time.


11.    Miscellaneous.


(a)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.



(b)
In accordance with Section 19 of the Plan, the Board may terminate, amend or
modify the Plan.



(c)
The Participant shall be obligated to pay to the Company or make arrangements
satisfactory to the Committee for payment of any federal, state and local taxes
(including the Participant’s FICA obligation), whether domestic or foreign,
required by law to be withheld on account of any event under this Agreement.



The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation an amount sufficient to satisfy federal, state and
local taxes (including the Participant’s FICA obligation), whether domestic or
foreign, required by law to be withheld with respect to any event under this
Agreement should the Participant fail to make timely payment of all taxes due.
The Participant may elect, subject to the Plan, the approval of the Committee
and any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold vested shares
having an aggregate Market Value per Share on the date the tax is to be
determined equal to the amount required to be withheld.
        




--------------------------------------------------------------------------------




(d)
The Participant shall be obligated to take all steps necessary to comply with
all applicable provisions with respect to transfers of the Company’s securities
imposed by the Company’s certificate of incorporation, bylaws and insider
trading policies and federal and state securities laws, each as in effect from
time to time, in exercising his or her rights under this Agreement.

(e)
All obligations of the Company under the Plan and this Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.

(f)
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.

(g)
Notice hereunder shall be given to the Company at its principal place of
business or such other address as the Company may subsequently furnish to the
Participant in writing, and shall be given to the Participant at the address of
such Participant that is specified in the Company’s records.

(h)
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Participant and the Company or any
Subsidiary (the “Employment Agreement”) relating to the vesting of RSUs granted
hereunder, the terms of the Employment Agreement shall completely supersede and
replace the conflicting terms of this Agreement, provided that such terms of the
Employment Agreement are not inconsistent with the terms of the Plan.

(i)
The Participant is deemed to be bound by the terms and conditions governing the
RSUs granted hereunder as the same are set forth in this Agreement, the
electronic cover page to which this Agreement is attached and the Plan,
regardless of whether the Participant acknowledges acceptance of such grant by
electronic communication or other written communication.

(j)
To the extent applicable, this Agreement and the Plan are intended to comply
with Section 409A of the Code and all provisions of this Agreement and the Plan
shall be administered, construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code. To
the extent that the RSUs, or the issuance or delivery of the Common Shares
underlying the RSUs or the payment of dividend or distribution equivalents, are
subject to Section 409A of the Code, the RSUs shall be awarded, any Common
Shares in respect thereof shall be issued or delivered and the payment of
dividend or distribution equivalents shall be paid, in a manner that will comply
with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto. Notwithstanding any provision
of this Agreement to the contrary, in light of the uncertainty with respect to
the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Agreement as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, the Participant shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed in
connection with this Agreement (including any taxes and penalties under Section
409 of the Code), and neither the Company nor any Subsidiary shall have any
obligation to indemnify or otherwise hold the Participant harmless from any or
all of such taxes or penalties. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code.







--------------------------------------------------------------------------------




12.    Definitions.
(a)
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the general rules and regulations under the Exchange
Act.

(b)
“Board” or “Board of Directors” means the Board of Directors of the Company.

(c)
“Business Combination” means a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or entity, or other similar
transaction.

(d)
“Cause” means (i) the Participant’s engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the Participant’s habitual drug or alcohol use which impairs
the ability of the Participant to perform his duties with the Company or its
affiliates, (iii) the Participant’s indictment with respect to, conviction of,
or plea of guilty or no contest to, any felony, or other comparable crime under
applicable local law (except, in any event, for motor vehicle violations not
involving personal injuries to third parties or driving while intoxicated), or
the Participant’s incarceration with respect to any of the foregoing that, in
each case, impairs the Participant’s ability to continue to perform his duties
with the Company and its affiliates, or (iv) the Participant’s material breach
of any written employment agreement or other agreement between the Company and
the Participant, or of the Company’s Code of Business Conduct and Ethics, or
failure by the Participant to substantially perform his or her duties for the
Company which remains uncorrected or reoccurs after written notice has been
delivered to the Participant demanding substantial performance and the
Participant has had a reasonable opportunity to correct such breach or failure
to perform.

(e)
“Change in Control” means the occurrence on or after the date of this Agreement
of any of the following events:

(i)
the acquisition by any Person of Beneficial Ownership of 35% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that:

(A)
for purposes of this Section 12(e)(i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (2) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (3) any acquisition of Voting Stock of the Company by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, and (4) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Combination that complies with
clauses (A), (B) and (C) of Section 12(e)(iii) below;





--------------------------------------------------------------------------------




(B)
if any Person acquires Beneficial Ownership of 35% or more of combined voting
power of the then-outstanding Voting Stock of the Company as a result of a
transaction described in clause (A)(1) of Section 12(e)(i) and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than in an acquisition directly from the Company in a
transaction that is approved by a majority of the Incumbent Directors or other
than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally, such subsequent acquisition shall be deemed to constitute a Change in
Control;

(C)
a Change in Control will not be deemed to have occurred if a Person acquires
beneficial ownership of 35% or more of the Voting Stock of the Company as a
result of a reduction in the number of shares of Voting Stock of the Company
outstanding unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company representing 1% or more
of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company in a transaction that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

(D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 35% or more of the Voting Stock of
the Company inadvertently, and such Person divests as promptly as practicable a
sufficient number of shares so that such Person beneficially owns less than 35%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or

(ii)
a majority of the Directors are not Incumbent Directors; or

(iii)
the consummation of a Business Combination, unless, in each case, immediately
following such Business Combination (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including without limitation an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
the Company, such entity resulting from such Business Combination, any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from such Business Combination or any Person
that immediately prior to such Business Combination owns, directly or
indirectly, 35% or more of the Voting Stock of the Company so long as such
Person does not at such time own, directly or indirectly, more than 1% of the
securities of the other corporation or other entity involved in such Business
Combination to be converted into or exchanged for shares of Voting Stock of the
entity resulting from such Business Combination pursuant to such Business
Combination)) beneficially owns, directly or indirectly, 35% or more of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Combination, and





--------------------------------------------------------------------------------




(C) at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination were Incumbent Directors at the time of
the execution of the initial agreement or of the action of the Board providing
for such Business Combination; or
(iv)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 12(e)(iii).

(f)
“Director” shall mean a member of the Board of Directors of the Company.

(g)
“Employee of the Company” means an officer or employee of the Company or one or
more of its Subsidiaries.

(h)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

(i)
“Good Reason” means, without a Participant’s consent, the occurrence of any of
the following events which is not cured by the Company within ten (10) business
days following the Participant’s written notice to the Company of the event
constituting Good Reason; provided, however, that, if such written notice is not
received by the Company within the thirty (30) day period after the date on
which the Participant first had knowledge of the occurrence of such event giving
rise to Good Reason (or, in the case of multiple events, the latest to occur of
such events), any such written notice shall not be effective and the Participant
shall be deemed to have waived his/her right to terminate employment for Good
Reason with respect to such event:

(i)
Demotion, reduction in title, reduction in position or responsibilities, or
change in reporting responsibilities or reporting level that is materially and
adversely inconsistent with the Participant’s then position or the assignment of
duties and/or responsibilities materially and adversely inconsistent with such
position; or





--------------------------------------------------------------------------------




(ii)
Relocation of the Participant’s primary office location more than fifty (50)
miles from the Participant’s then current office location; or

(iii)
Reduction of greater than 10% in the Participant’s then base salary or reduction
of greater than 10% in the Participant’s then long term or short term incentive
compensation opportunity or a reduction in the Participant’s eligibility for
participation in the Company’s benefit plans that is not commensurate with a
similar reduction among similarly situated employees.

(j)
“Incumbent Directors” means the individuals who, as of the date hereof, are
Directors and any individual becoming a Director subsequent to the date hereof
whose election, nomination for election by the Company’s stockholders, or
appointment was approved by a vote of at least two-thirds of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director without
objection to such nomination); provided, however, that an individual shall not
be an Incumbent Director if such individual’s election or appointment to the
Board occurs as a result of an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.



(k)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.



(i)
“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).







